DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application filed 02/11/2020 is a continuation of PCT/JP2018/028351 filed 07/27/2018. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., foreign application number 2017-156969, filed in Japan on 08/15/2017) required by 37 CFR 1.55 electronically retrieved as of 03/13/2020. 
Information Disclosure Statement
The information disclosure statement submitted on 02/11/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- LASER IRRADIATION DEVICE, METHOD OF MANUFACTURING THIN FILM TRANSISTOR, AND PROJECTION MASK WITH VARYING OPENING AREAS --.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by WO 2016/186043 A1 to Mizumura with translation and citations provided by US 2018/0040718 A1.
	Regarding independent claim 1, Mizumura teaches a laser irradiation device (title) comprising:
a light source 19 (“laser”, Fig. 1; ¶. 0031) that generates a laser beam L;
a projection lens 22 (“microlens array”; Figs. 1 & 3A-3B; ¶. 0031) that irradiates a prescribed region (i.e., laser irradiated region) of an amorphous silicon thin film 7 (“amorphous silicon thin film”; Fig. 1; ¶. 0030) deposited on a substrate 5 (“tft substrate”; Figs. 1 & 2; ¶. 0030) with the laser beam L; and
a projection mask pattern 21 (“photo mask”; Figs. 1 & 3A-3B; ¶. 0031) disposed on (see Figure 3B) the projection lens 22 and provided with a plurality of opening portions (i.e., see Figures 3A and 3B such that there are openings in 21) to irradiate the prescribed region (i.e., hence the openings) of the amorphous silicon thin film 7 with the laser beam L,

the projection mask pattern 21 is configured such that areas of at least neighboring opening portions in a column orthogonal to a movement direction are different from each other (as explained in paragraph 0035 the Y directions in Figure 3A is the direction that is crossing the conveyance direction.  As such, in paragraph 0075 there is a situation such that number 15 moves both 21 and 22 in a Y direction crossing the conveyance direction. Therefore the movement direction is the Y direction while the column direction is the X direction. As illustrated in Figure 3A the openings in the X-column-direction changes 25e, 25d, 25c, 25b, 25a).
Regarding claim 2, Mizumura teaches wherein the projection lens 22 is a plurality of microlenses included in a microlens array (see Figures 1 and 3B and paragraph 0031; there is a microlens array that separates L) that can separate the laser beam L, and
the projection mask pattern 21 is configured such that the areas of at least the neighboring opening portions among the opening portions corresponding to one column of the microlenses orthogonal to the movement direction are different from each other (i.e., as illustrated in Figure 3A each microlens 27 encircles each of the openings in 21 and it appears that the center of each opening is at the lowest point of each lens 27. Further, as explained in claim 1 rejection above the movement directly of 21 and 22 is in 
Regarding claim 4, Mizumura teaches wherein the projection mask pattern 21 is configured such that a total area of the plurality of opening portions corresponding to the microlenses corresponding to one row in the movement direction is set to a prescribed value (i.e., as illustrated in Figure 3A and as explained in claim 1 rejection the movement direction is the Y direction. Therefore the rows in the Y direction in Figure 3A are of the same width and length and have the same opening size thereby have a set value).
Regarding claim 6, Mizumura teaches in Figure 2 paragraph 0026 wherein the projection lens 22 radiates the laser beam L to the amorphous silicon thin film 7 attached to a region corresponding to a region between a source electrode 3 and a drain electrode 4 included in a thin film transistor (see paragraph 0023, number 18 is a tft) to form a polysilicon thin film 8.

Regarding independent claim 7, Mizumura teaches a method of manufacturing a thin film transistor (there is a tft number 18 throughout) comprising:
a first step of generating a laser beam L from a light source 19;
a second step of irradiating a prescribed region of an amorphous silicon thin film 7 deposited on a substrate 5 with the laser beam L using a projection lens 22 provided with a projection mask pattern 21 including a plurality of opening portions (see Figure 3a); and

wherein, in the second step, the laser beam L is radiated via the projection mask pattern 21 in which areas of at least neighboring opening portions in one column orthogonal to a movement direction are different from each other (as explained in paragraph 0035 the Y directions in Figure 3A is the direction that is crossing the conveyance direction.  As such, in paragraph 0075 there is a situation such that number 15 moves both 21 and 22 in a Y direction crossing the conveyance direction. Therefore the movement direction is the Y direction while the column direction is the X direction. As illustrated in Figure 3A the openings in the X-column-direction changes 25e, 25d, 25c, 25b, 25a)(also refer to claim 1 rejection).
Regarding claim 8, Mizumura teaches wherein the projection lens 22 is a plurality of microlenses (see Figures 1 and 3B and paragraph 0031; there is a microlens array that separates L) included in a microlens array that can separate the laser beam L, and
in the second step, the laser beam is radiated through the projection mask pattern in which the areas of at least the neighboring opening portions corresponding to the microlenses in the one column orthogonal to the movement direction are different from each other (i.e., as illustrated in Figure 3A each microlens 27 encircles each of the openings in 21 and it appears that the center of each opening is at the lowest point of each lens 27. Further, as explained in claim 1 rejection and claim 7 rejection above - the movement directly of 21 and 22 is in the Y direction therefore the mask pattern has different size openings in the X-column direction) (also refer to claim 2 rejection).
Regarding claim 10, Mizumura teaches wherein the prescribed region of the amorphous silicon thin film 7 is irradiated with the laser beam L via the projection mask pattern 21 in which, in the second step, a total area of the plurality of opening portions corresponding to the microlenses corresponding to one row in the movement direction is set to a prescribed value (i.e., as illustrated in Figure 3A and as explained in claim 1 rejection the movement direction is the Y direction. Therefore the rows in the Y direction in Figure 3A are of the same width and length and have the same opening size thereby have a set value) (also refer to claim 4 rejection).
Regarding claim 12, Mizumura teaches in Figure 2 paragraph 0026 wherein, in the second step, the prescribed region of the amorphous silicon thin film 7 deposited on a region corresponding to a region between a source electrode 3 and a drain electrode 4 included in the thin film transistor (see paragraph 0023, number 18 is a tft) is irradiated with the laser beam L to form a polysilicon thin film 8.

Regarding independent claim 13, Mizumura teaches a projection mask 21 disposed on a projection lens 22 that radiates a laser beam L generated from a light source 19,
wherein the projection mask 22 is provided with a plurality of opening portions (see Figures 3A-3B) to irradiate a prescribed region of an amorphous silicon thin film 7 deposited on a substrate 5 moving in a prescribed direction (as explained in paragraph 0035 the Y directions in Figure 3A is the direction that is crossing the conveyance direction.  As such, in paragraph 0075 there is a situation such that number 15 moves both 21 and 22 in a Y direction crossing the conveyance direction. Therefore, the in the broadest reasonable interpretation belongs to the moving of the projection mask) with the laser beam L, and
each of the plurality of opening portions is configured such that areas of at least neighboring opening portions in one column orthogonal to the prescribed direction are different from each other (as explained in paragraph 0035 the Y directions in Figure 3A is the direction that is crossing the conveyance direction.  As such, in paragraph 0075 there is a situation such that number 15 moves both 21 and 22 in a Y direction crossing the conveyance direction. Therefore the movement direction is the Y direction while the column direction is the X direction. As illustrated in Figure 3A the openings in the X-column-direction changes 25e, 25d, 25c, 25b, 25a).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 contains allowable subject matter, because the prior art, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 3 and claim 1 and claim 2, wherein the laser beam radiated from the light source is radiated to the prescribed region of the amorphous silicon thin film through the microlenses corresponding to the one column orthogonal thereto in a single irradiation, and the projection lens irradiates at least neighboring prescribed regions among prescribed regions of the amorphous silicon thin film included in the column orthogonal to the movement direction with the laser beam in different irradiation ranges.
Claim 5 contains allowable subject matter, because the prior art, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 5 and claim 1 and claim 2, wherein the projection mask pattern is configured such that the areas of at least the neighboring opening portions among the opening portions corresponding to one row of the microlenses in the movement direction are different from each other.

Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 contains allowable subject matter, because the prior art, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 9 and claim 7 and claim 8, wherein the laser beam radiated from the light source is radiated to the prescribed region of the amorphous silicon thin film through microlenses corresponding to the one column orthogonal thereto in a single irradiation, and in the second step, the laser beam is radiated to at least neighboring prescribed regions of the amorphous silicon thin film among prescribed regions of the amorphous silicon thin film included in the column orthogonal to the movement direction with the laser beam in different irradiation ranges.
Claim 11 contains allowable subject matter, because the prior art, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 11 and claim 7 and claim 8, wherein the prescribed region of the amorphous silicon thin film is irradiated with the laser beam via the projection mask pattern in which, in the second step, areas of at least neighboring opening portions among the opening portions corresponding to the microlenses in one row in the movement direction are different from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

12 March 2021
/John P. Dulka/Primary Examiner, Art Unit 2895